Citation Nr: 1329729	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  12-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claim currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.

The Veteran contends that he has bilateral hearing loss that is related to noise exposure during his active duty service in Vietnam.  The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was clerk typist.  While this MOS generally is not associated with acoustic trauma, the Veteran has stated that he was exposed to noise from helicopters while performing mail clerk duties for a team in Pleiku.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds that the Veteran's reports of noise exposure are credible.  Indeed, the RO has conceded in-service noise exposure.  See October 2010 Rating Decision.  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

In September 2010, the Veteran was afforded a VA audiological examination.  The RO determined that this examination was inadequate because the examiner's negative nexus opinion relied solely on evidence that the Veteran did not exhibit hearing loss upon separation from service.

The RO scheduled another VA audiological examination in November 2012.  The Veteran did not report for the examination.  In a December 2012 VA Form 9, the Veteran stated that he did not report for his scheduled examination because he had a sinus infection, which caused severe ear pain.  The Board finds that the Veteran has demonstrated good cause for his failure to report for the scheduled VA examination.  Thus, a remand is warranted to afford the Veteran another opportunity to report for a VA examination.  See 38 C.F.R. § 3.665(a).  

Additionally, the Veteran has referenced VA records that have not been associated with the claims file.  In his July 2010 VA Form 21-4138, the Veteran stated that when he arrived at a duty station in Oakland, California, after his service in Vietnam, he "flunked four different hearing test[s]."  Service treatment records (STRs) contain an undated audiogram with the following handwritten notation: "Retest."  The Board notes that this audiogram is not consistent with the September 1970 separation audiogram, as it shows hearing loss in the left ear.  On remand, the RO should attempt to obtain and associate with the claims file the claimed additional service audiograms performed when the Veteran was stationed in Oakland, California.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service treatment and personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories.  The Board is particularly interested in documents related to the Veteran's reported hearing evaluations while stationed in Oakland, California.  Associate any such available documents with the Veteran's claims folder.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All steps taken to obtain these records should be documented in the claims file and such attempts to obtain these records should continue unless it becomes evident that they are unavailable or that any future attempts would be futile.

2.  Then, schedule the Veteran for a VA examination, with an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's current bilateral hearing loss.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure.  The examiner should consider the undated audiogram contained in the STRs, as it supports the Veteran's contention of repeated hearing tests upon separation from service.  

A complete rationale for all opinions and conclusions reached should be provided.  In giving this rationale, the examiner should comment on the November 15, 2010 argument provided by the Veteran's representative.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


